Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 1 of 14 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

DAISY, INC., a Florida corporation,              )
individually and as the representative of a      )
class of similarly-situated persons,             )
                                                 )
                       Plaintiff,                )
                                                 )     Civil Action No:
               v.                                )
                                                 )     CLASS ACTION
PHYSICIAN PARTNERS OF AMERICA,                   )
LLC, PHYSICIAN PARTNERS OF                       )
AMERICA FLORIDA MEDICAL                          )
HOLDINGS, LLC, PHYSICIAN                         )
PARTNERS OF AMERICA CRNA                         )
OPERATIONS, LLC, Delaware limited                )
liability companies, and PHYSICIAN               )
PARTNERS OF AMERICA                              )
TRANSPORTATON, LLC, a Florida                    )
limited liability company,                       )
                                                 )
                       Defendants.               )

                                CLASS ACTION COMPLAINT

       Plaintiff, DAISY, INC. (“Plaintiff”), brings this action on behalf of itself and all others

similarly situated, through its attorneys, and except as to those allegations pertaining to Plaintiff

or its attorneys, which allegations are based upon personal knowledge, alleges the following

upon information and belief against Defendants, PHYSICIAN PARTNERS OF AMERICA,

LLC, PHYSICIAN PARTNERS OF AMERICA FLORIDA MEDICAL HOLDINGS, LLC,

PHYSICIAN PARTNERS OF AMERICA CRNA OPERATIONS, LLC, and PHYSICIAN

PARTNERS OF AMERICA TRANSPORTATION, LLC (“Defendants”):

                                    PRELIMINARY STATEMENT

       1.      This case challenges Defendants’ practice of sending unsolicited facsimiles.

       2.      The federal Telephone Consumer Protection Act of 1991, as amended by the Junk

Fax Prevention Act of 2005 (“JFPA”), 47 USC § 227 (hereafter “TCPA” or the “Act”), and the
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 2 of 14 PageID 2




regulations promulgated under the Act, prohibit a person or entity from faxing or having an agent

fax advertisements without the recipient’s prior express invitation or permission. The TCPA

provides a private right of action and provides statutory damages of $500 per violation. Upon

information and belief, Defendants have sent facsimile transmissions of unsolicited

advertisements to Plaintiff and the Class in violation of the TCPA, including, but not limited to,

the facsimile transmission of an unsolicited advertisement on or about August 26, 2020 (“the

Fax”), a true and correct copy of which are attached hereto as Exhibit A, and made a part hereof.

The Fax describes the commercial availability or quality of Defendants’ property, goods or

services, namely the availability of their COVID-19 testing. Plaintiff is informed and believes,

and upon such information and belief avers, that Defendants have sent, and continue to send,

unsolicited advertisements via facsimile transmission in violation of the TCPA, including but not

limited to those advertisements sent to Plaintiff.

       3.      The fax promotes the availability and quality of Defendants’ property, goods, or

services.

       4.      Unsolicited faxes damage their recipients. A junk fax recipient loses the use of its

fax machine, paper, and ink toner. An unsolicited fax wastes the recipient’s valuable time that

would have been spent on something else. A junk fax intrudes into the recipient’s seclusion and

violates the recipient’s right to privacy. Unsolicited faxes occupy fax lines, prevent fax machines

from receiving authorized faxes, prevent their use for authorized outgoing faxes, cause undue

wear and tear on the recipients’ fax machines, and require additional labor to attempt to discern

the source and purpose of the unsolicited message.

       5.      On behalf of itself and all others similarly situated, Plaintiff brings this case as a

class action asserting claims against Defendants under the TCPA. Plaintiff seeks to certify a class




                                                     2
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 3 of 14 PageID 3




including faxes sent to Plaintiff and other advertisements sent without proper opt-out language or

without prior express invitation or permission, whether sent to Plaintiff or not.

         6.     Plaintiff is informed and believes, and upon such information and belief avers,

that this action is based upon a common nucleus of operative facts because the facsimile

transmissions at issue were and are being done in the same or similar manner. This action is

based on the same legal theory, namely liability under the TCPA. This action seeks relief

expressly authorized by the TCPA: (i) injunctive relief enjoining Defendants, their employees,

agents, representatives, contractors, affiliates, and all persons and entities acting in concert with

them, from sending unsolicited advertisements in violation of the TCPA; and (ii) an award of

statutory damages in the minimum amount of $500 for each violation of the TCPA, and to have

such damages trebled, as provided by § 227(b)(3) of the Act in the event willfulness in violating

the TCPA is shown..

                                  JURISDICTION AND VENUE

         7.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 and 47 U.S.C.

§ 227.

         8.     This court has personal jurisdiction over Defendants because Defendants transact

business within this judicial district, have made contacts within this judicial district, and/or have

committed tortious acts within this judicial district.

                                             PARTIES

         9.     Plaintiff, DAISY, INC., is a Florida corporation with its principal place of

business within this judicial district.

         10.    On information and belief, Defendants, PHYSICIAN PARTNERS OF

AMERICA, LLC, PHYSICIAN PARTNERS OF AMERICA FLORIDA MEDICAL

HOLDINGS, LLC, and PHYSICIAN PARTNERS OF AMERICA CRNA OPERATIONS, LLC,

                                                  3
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 4 of 14 PageID 4




are Delaware limited liability companies, and Defendant, PHYSICIAN PARTNERS OF

AMERICA TRANSPORTATION, LLC, is a Florida limited liability company.

       11.       On information and belief, Defendants maintain a principal place of business in

Tampa, Florida.

                                              FACTS

       12.       On or about August 26, 2020, Defendants sent an unsolicited facsimile to Plaintiff

using a telephone facsimile machine, computer, or other device. A copy of the facsimile is

attached hereto as Exhibit A.

       13.       The fax states “Physician Partners of America is proudly offering COVID-19

Tests to The Public with two options…Option 1: VIP Service We come to you $300 cash per

person… Option 2: Drive through Service Located at 3450 E. Fletcher Ave. Tampa, FL 33613

All insurance and cash pay accepted…” The fax further states “Call 855-630-SWAB (7922) OR

Schedule Online 24COVID.COM.”

       14.       Defendants created or made Exhibit A, or directed a third party to do so, and

Exhibit A was sent by or on behalf of Defendants with Defendants’ full knowledge and

authorization.

       15.       On information and belief, Defendants receive some or all of the revenues from

the sale of the property, goods or services advertised on Exhibit A, and Defendants profit and

benefit from the sale of the property, goods or services advertised on Exhibit A.

       16.       Plaintiff did not give Defendants “prior express invitation or permission” to send

the fax.

       17.       On information and belief, Defendants faxed the same and other unsolicited

facsimiles without the required opt-out language to Plaintiff and at least 40 other recipients or

sent the same and other advertisements by fax with the required opt-out language but without

                                                 4
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 5 of 14 PageID 5




first receiving the recipients’ express invitation or permission and without having an established

business relationship as defined by the TCPA and its regulations.

       18.     There is no reasonable means for Plaintiff (or any other class member) to avoid

receiving unauthorized faxes. Fax machines are left on and ready to receive the urgent

communications their owners desire to receive.

       19.     Defendants’ facsimile attached as Exhibit A does not display a proper opt-out

notice as required by 47 C.F.R. § 227(b)(1)(C) and 47 C.F.R. § 64.1200(a)(4).

                              CLASS ACTION ALLEGATIONS

       20.     In accordance with Fed. R. Civ. P. 23(b)(3), Plaintiff brings this class action

pursuant to the TCPA, on behalf of the following class of persons:

               All persons who (1) on or after four years prior to the filing of this
               action, (2) were sent telephone facsimile messages of material
               advertising the commercial availability or quality of any property,
               goods, or services by or on behalf of Defendants, (3) from whom
               Defendants did not obtain “prior express invitation or permission”
               to send fax advertisements, or (4) with whom Defendants did not
               have an established business relationship, and (5) where the fax
               advertisements did not include an opt-out notice compliant with 47
               C.F.R. § 64.1200(a)(4).

Excluded from the Class are Defendants, their members, managers, employees, agents and

members of the Judiciary. Plaintiff seeks to certify a class which include, but are not limited to,

the fax advertisements sent to Plaintiff. Plaintiff reserves the right to amend the class definition

upon completion of class certification discovery.

       21.     Class Size (Fed. R. Civ. P. 23(a)(1)): Plaintiff is informed and believes, and upon

such information and belief avers, that the number of persons and entities of the Plaintiff Class is

numerous and joinder of all members is impracticable. Plaintiff is informed and believes, and

upon such information and belief avers, that the number of class members is at least forty.




                                                 5
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 6 of 14 PageID 6




       22.       Commonality (Fed. R. Civ. P. 23 (a) (2)): Common questions of law and fact

apply to the claims of all class members. Common material questions of fact and law include, but

are not limited to, the following:

                 (a)   Whether Defendants sent unsolicited fax advertisements;

                 (b)   Whether Defendants’ faxes sent to other persons, not Plaintiff, constitute

       advertisements;

                 (c)   Whether Defendants’ faxes advertised the commercial availability or

       quality of property, goods, or services;

                 (d)   The manner and method Defendants used to compile or obtain the list of

       fax numbers to which they sent Exhibit A, other unsolicited faxed advertisements or other

       advertisements without the required opt-out language;

                 (e)   Whether Defendants faxed advertisements without first obtaining the

       recipient's prior invitation or permission;

                 (f)   Whether Defendants sent the unsolicited faxed advertisements knowingly

       or willfully;

                 (g)   Whether Defendants violated the provisions of 47 U.S.C. § 227 and the

       regulations promulgated thereunder;

                 (h)   Whether the faxes contain an “opt-out notice” that complies with the

       requirements of § (b)(1)(C)(iii) of the Act, and the regulations promulgated thereunder,

       and the effect of the failure to comply with such requirements;

                 (i)   Whether Defendants should be enjoined from faxing advertisements in the

       future;

                 (j)   Whether Plaintiff and the other members of the class are entitled to

       statutory damages; and

                                                  6
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 7 of 14 PageID 7




               (k)     Whether the Court should award treble damages.

       23.     Typicality (Fed. R. Civ. P. 23 (a) (3)): Plaintiff's claims are typical of the claims

of all class members. Plaintiff received the same or other faxes as the faxes sent by or on behalf

of Defendants advertising the property, goods or services of Defendants during the Class Period.

Plaintiff is making the same claims and seeking the same relief for itself and all class members

based upon the same federal statute. Defendants have acted in the same or in a similar manner

with respect to Plaintiff and all the class members by sending Plaintiff and each member of the

class the same or other faxes or faxes which did not contain the proper opt-out language or were

sent without prior express invitation or permission.

       24.     Fair and Adequate Representation (Fed. R. Civ. P. 23 (a) (4)): Plaintiff will fairly

and adequately represent and protect the interests of the class. It is interested in this matter, has

no conflicts, and has retained experienced class counsel to represent the class.

       25.     Predominance and Superiority (Fed. R. Civ. P. 23 (b) (3)): Common questions of

law and fact predominate over any questions affecting only individual members, and a class

action is superior to other methods for the fair and efficient adjudication of the controversy

because:

               (a)     Proof of the claims of Plaintiff will also prove the claims of the class

       without the need for separate or individualized proceedings;

               (b)     Evidence regarding defenses or any exceptions to liability that Defendants

       may assert and attempt to prove will come from Defendants’ records and will not require

       individualized or separate inquiries or proceedings;

               (c)     Defendants have acted and is continuing to act pursuant to common

       policies or practices in the same or similar manner with respect to all class members;




                                                   7
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 8 of 14 PageID 8




               (d)     The amount likely to be recovered by individual class members does not

       support individual litigation. A class action will permit a large number of relatively small

       claims involving virtually identical facts and legal issues to be resolved efficiently in one

       proceeding based upon common proofs; and

               (e)     This case is inherently manageable as a class action in that:

                       (i)     Defendants identified persons to receive the fax transmissions and

               it is believed that Defendants’ and/or Defendants’ agents’ computers and business

               records will enable Plaintiff to readily identify class members and establish

               liability and damages;

                       (ii)    Liability and damages can be established for Plaintiff and the class

               with the same common proofs;

                       (iii)   Statutory damages are provided for in the statute and are the same

               for all class members and can be calculated in the same or a similar manner;

                       (iv)    A class action will result in an orderly and expeditious

               administration of claims and it will foster economics of time, effort and expense;

                       (v)     A class action will contribute to uniformity of decisions

               concerning Defendants’ practices; and

                       (vi)    As a practical matter, the claims of the class are likely to go

               unaddressed absent class certification.

              Claim for Relief for Violation of the TCPA, 47 U.S.C. § 227 et seq.

       26.     The TCPA makes it unlawful for any person to “use any telephone facsimile

machine, computer or other device to send, to a telephone facsimile machine, an unsolicited

advertisement . . . .” 47 U.S.C. § 227(b)(1)(C).




                                                   8
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 9 of 14 PageID 9




       27.     The TCPA defines “unsolicited advertisement” as “any material advertising the

commercial availability or quality of any property, goods, or services which is transmitted to any

person without that person's prior express invitation or permission, in writing or otherwise.”

47 U.S.C. § 227 (a) (5).

       28.     Opt-Out Notice Requirements. The TCPA strengthened the prohibitions against

the sending of unsolicited advertisements by requiring, in § (b)(1)(C)(iii) of the Act, that senders

of faxed advertisements place a clear and conspicuous notice on the first page of the transmission

that contains the following among other things (hereinafter collectively the “Opt-Out Notice

Requirements”):

               (1)     A statement that the recipient is legally entitled to opt-out of receiving

       future faxed advertisements – knowing that he or she has the legal right to request an opt-

       out gives impetus for recipients to make such a request, if desired;

               (2)     A statement that the sender must honor a recipient’s opt-out request within

       30 days and the sender’s failure to do so is unlawful – thereby encouraging recipients to

       opt-out, if they did not want future faxes, by advising them that their opt-out requests will

       have legal “teeth”;

               (3)     A statement advising the recipient that he or she may opt-out with respect

       to all of his or her facsimile telephone numbers and not just the ones that receive a faxed

       advertisement from the sender – thereby instructing a recipient on how to make a valid

       opt-out request for all of his or her fax machines;

               (4)     The opt-out language must be conspicuous.

       The requirement of (1) above is incorporated from § (b)(D)(ii) of the Act. The

requirement of (2) above is incorporated from § (b)(D)(ii) of the Act and the rules and

regulations of the Federal Communications Commission (the “FCC”) in ¶ 31 of its 2006 Report

                                                 9
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 10 of 14 PageID 10




and Order, 21 F.C.C.R. 3787, 2006 WL 901720, which rules and regulations took effect on

August 1, 2006). The requirements of (3) above are contained in § (b)(2)(E) of the Act and

incorporated into the Opt-Out Notice Requirements via § (b)(2)(D)(ii). Compliance with the Opt-

Out Notice Requirements is neither difficult nor costly. The Opt-Out Notice Requirements are

important consumer protections bestowed by Congress upon the owners of the telephone lines

and fax machines giving them the right, and means, to stop unwanted faxed advertisements.

       29.    2006 FCC Report and Order. The TCPA, in § (b)(2) of the Act, directed the

FCC to implement regulations regarding the TCPA, including the TCPA’s Opt-Out Notice

Requirements and the FCC did so in its 2006 Report and Order, which in addition provides

among other things:

              A.      The definition of, and the requirements for, an established business

       relationship for purposes of the first of the three prongs of an exemption to liability under

       § (b)(1)(C)(i) of the Act and provides that the lack of an “established business

       relationship” precludes the ability to invoke the exemption contained in § (b)(1)(C) of the

       Act (See 2006 Report and Order ¶¶ 8-12 and 17-20);

              B.      The required means by which a recipient’s facsimile telephone number

       must be obtained for purposes of the second of the three prongs of the exemption under §

       (b)(1)(C)(ii) of the Act and provides that the failure to comply with these requirements

       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 13-16);

              C.      The things that must be done in order to comply with the Opt-Out Notice

       Requirements for the purposes of the third of the three prongs of the exemption under §

       (b)(1)(C)(iii) of the Act and provides that the failure to comply with these requirements




                                                10
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 11 of 14 PageID 11




       precludes the ability to invoke the exemption contained in § (b)(1)(C) of the Act (See

       2006 Report and Order ¶¶ 24-34);

               D.      The failure of a sender to comply with the Opt-Out Notice Requirements

       precludes the sender from claiming that a recipient gave “prior express invitation or

       permission” to receive the sender’s fax (See Report and Order ¶ 48).

       As a result thereof, a sender of a faxed advertisement who fails to comply with the Opt-

Out Notice Requirements has, by definition, transmitted an unsolicited advertisement under the

TCPA. This is because such a sender can neither claim that the recipients of the faxed

advertisement gave “prior express invitation or permission” to receive the fax nor can the sender

claim the exemption from liability contained in § (b)(C)(1) of the Act.

       30.     The Fax. Defendants sent the Fax on or about August 26, 2020, via facsimile

transmission from telephone facsimile machines, computers, or other devices to the telephone

lines and facsimile machines of Plaintiff and members of the Plaintiff Class. The Fax constituted

an advertisement under the Act and the regulations implementing the Act. Defendants failed to

comply with the Opt-Out Requirements in connection with the Fax. The Fax was transmitted to

persons or entities without their prior express invitation or permission and/or Defendants are

precluded from asserting any prior express invitation or permission or that Defendants had an

established business relationship with Plaintiff and other members of the class, because of the

failure to comply with the Opt-Out Notice Requirements. By virtue thereof, Defendants violated

the TCPA and the regulations promulgated thereunder by sending the Fax via facsimile

transmission to Plaintiff and members of the Class. Plaintiff seeks to certify a class which

includes this Fax and all others sent during the four years prior to the filing of this case through

the present.




                                                11
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 12 of 14 PageID 12




          31.   Defendants’ Other Violations. Plaintiff is informed and believes, and upon such

information and belief avers, that during the period preceding four years of the filing of this

Complaint and repeatedly thereafter, Defendants have sent via facsimile transmission from

telephone facsimile machines, computers, or other devices to telephone facsimile machines of

members of the Plaintiff Class other faxes that constitute advertisements under the TCPA that

were transmitted to persons or entities without their prior express invitation or permission

(and/or that Defendants are precluded from asserting any prior express invitation or permission

or that Defendants had an established business relationship because of the failure to comply with

the Opt-Out Notice Requirements in connection with such transmissions). By virtue thereof,

Defendants violated the TCPA and the regulations promulgated thereunder. Plaintiff is informed

and believes, and upon such information and belief avers, that Defendants may be continuing to

send unsolicited advertisements via facsimile transmission in violation of the TCPA and the

regulations promulgated thereunder, and absent intervention by this Court, will do so in the

future.

          32.   The TCPA provides a private right of action to bring this action on behalf of

Plaintiff and the Plaintiff Class to redress Defendants’ violations of the Act, and provides for

statutory damages. 47 U.S.C. § 227(b)(3). The Act also provides that injunctive relief is

appropriate. Id.

          33.   The TCPA is a strict liability statute, so Defendants are liable to Plaintiff and the

other class members even if its actions were only negligent.

          34.   Defendants knew or should have known that (a) Plaintiff and the other class

members had not given prior express invitation or permission for Defendants or anybody else to

fax advertisements about Defendants’ property, goods or services; (b) Plaintiff and the other

class members did not have an established business relationship; (c) Defendants transmitted

                                                 12
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 13 of 14 PageID 13




advertisements; (d) the Faxes did not contain the required Opt-Out Notice; and (e) Defendants’

transmission of advertisements that did not contain the required opt-out notice or were sent

without prior express invitation or permission was unlawful.

       35.     Defendants’ actions caused damages to Plaintiff and the other class members.

Receiving Defendants’ junk faxes caused Plaintiff and the other recipients to lose paper and

toner consumed in the printing of Defendants’ faxes. Moreover, Defendants’ faxes used

Plaintiff's and the other class members’ telephone lines and fax machine. Defendants’ faxes cost

Plaintiff and the other class members time, as Plaintiff and the other class members and their

employees wasted their time receiving, reviewing and routing Defendants’ unauthorized faxes.

That time otherwise would have been spent on Plaintiff's and the other class members’ business

or personal activities. Defendants’ faxes intruded into Plaintiff’s and other class members’

seclusion and violated their right to privacy, including their interests in being left alone. Finally,

the injury and property damage sustained by Plaintiff and the other class members from the

sending of Defendants’ advertisements occurred outside of Defendants’ premises.

       WHEREFORE, Plaintiff, DAISY, INC., individually and on behalf of all others similarly

situated, demands judgment in its favor and against Defendants, PHYSICIAN PARTNERS OF

AMERICA, LLC, PHYSICIAN PARTNERS OF AMERICA FLORIDA MEDICAL

HOLDINGS, LLC, PHYSICIAN PARTNERS OF AMERICA CRNA OPERATIONS, LLC, and

PHYSICIAN PARNTERS OF AMERICA TRANSPORTATON, LLC, jointly and severally, as

follows:

       A.      That the Court adjudge and decree that the present case may be properly

maintained as a class action, appoint Plaintiff as the representative of the class, and appoint

Plaintiff’s counsel as counsel for the class;




                                                 13
Case 2:20-cv-00696-SPC-NPM Document 1 Filed 09/09/20 Page 14 of 14 PageID 14




       B.     That the Court award actual monetary loss from such violations or the sum of five

hundred dollars ($500.00) for each violation, whichever is greater, and that the Court award

treble damages of $1,500.00 if the violations are deemed “willful or knowing”;

       C.     That Court enjoin Defendants from additional violations; and

       D.     That the Court award pre-judgment interest, costs, and such further relief as the

Court may deem just and proper.

                                            Respectfully submitted,

                                            DAISY, INC., individually, and as the
                                            representative of a class of similarly-situated
                                            persons

                                    By:     /s/ Ryan M. Kelly
                                             Ryan M. Kelly – FL Bar No.: 90110

                                            ANDERSON + WANCA
                                            3701 Algonquin Road, Suite 500
                                            Rolling Meadows, IL 60008
                                            Telephone: 847/368-1500
                                            Fax: 847/368-1501
                                            rkelly@andersonwanca.com




                                              14
